Title: From James Madison to George Ellis, 25 April 1804
From: Madison, James
To: Ellis, George



Sir.
Department of State April 25th. 1804.
The papers accompanying your letter of the 16th. have been received. It is probable that the Commissioners may require proof of your Citizenship and that of your late partner: and considering the place where the contract was made, they may not be content with the presumption that payment has not been made, unless asserted in a deposition by you. Thinking it advisable that you should take the opinion of law-counsel upon the sufficiency of the documents, in these & other respects, they are returned to you for that purpose. It is not necessary that they should be forwarded thro’ this Department, but if you chuse to give them that direction they shall be attended to. No arrangement exists for paying your claim in the U. States without the intervention of the Commissioners. I am &c.
J. Madison
